                                      FILED
                                      CLERK
                                                                         DRUPATEE RAMPERSAD
                          2:24 pm, Jan 12, 2021
                                           2021
                              U.S. DISTRICT COURT                                RICK RAMPERSAD
                         EASTERN DISTRICT OF NEW YORK
                                                                               104-12121 STREET
                              LONG ISLAND OFFICE
                                                                       RICHMOND HILL NY 11419



Referenced property: 107-38120 Street, Richmond Hill NY 11419.

Case No: 19-CV-5803-SJF-AYS

Plaintiff: Windward Bora LLC- Second mortgage




DEAR JUDGE SANDRA FEUERSTEIN,

      We are writing to you about an upcoming auction happening on our referenced house.
The auction is set to take place on January 12, 2021. We were not made aware of an upcoming
auction nor foreclosure nor a transfer in our loan. We never received a summons and complaint
because we don't live at the referenced property. We have not had time nor finances to hire an
attorney to address the issue since we are just made aware of this upcoming auction.

        Our deed was just stolen by our non-paying tenant who happened to be our CPA in filing
taxes. She forged our signatures and signed our deed over to herself as well as obtained car
loans in our names. We want to hire an attorney to return our deed to us as well as get an
attorney to help us address the upcoming foreclosure. I have also sent this same notice to
Margolin and Weinreb the plantiff's attorney who is Alyssa Kapner for Winward Bora LLC.I
am asking all parties to work with us since we have not been properly served.

       It is with a grieving heart that we implore the court to hear out our request for an
emergency motion to re-open our case of a foreclosure happening and a possible reverse
judgement. We currently have no finances to afford a foreclosure attorney to represent us
against windward bora LLC. But hope to get one soon.


                                           The application is denied as without basis. The affidavits
Sincerely,                                 of service indicate that defendants were served with a
                                           summons and the complaint at a different address than
R~k Rampefsad                              the "referenced property," to wit 104-12 121st Street,
r<Jc/C.   1t{qm~M.{                        2nd Floor, rear door, South Richmond Hill, NY, which is
                                           the address listed on defendants' current motion.
                                           Moreover, defendant Rick Rampersad clearly received the
                                           complaint since he filed a motion to dismiss the complaint
                                           on 11/8/2019.

                                            SO ORDERED.

                                           January 12, 2021
                                                                      s~9r~
                                                                     /s/Sandra J. Feuerstein


                                                                        U.S.D.J.
